          Case 1:21-cr-00248-RDM Document 18 Filed 04/27/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA :

                                     :
                v.                                  1:21-cr-00248

                                     :

AARON MILEUR                         :


                                    NOTICE OF FILING

        Undersigned counsel, on behalf of Aaron Mileur, respectfully submits the attached

for filing in the docket.


                                            Respectfully submitted,
                                            A.J. KRAMER
                                            FEDERAL PUBLIC DEFENDER


                                                   /s/
                                            EUGENE OHM
                                            Assistant Federal Public Defender
                                            625 Indiana Ave., NW
                                            Suite 550
                                            Washington, DC 20004
                                            (202) 208-7500
                                            eugene_ohm@fd.org
            Case 1:21-cr-00248-RDM Document 18 Filed 04/27/21 Page 2 of 3




                            FEDERAL PUBLIC DEFENDER
                               DISTRICT OF DISTRICT COLUMBIA
                              ________________________________________
                                          625 Indiana Ave. NW.
                                          Washington, DC 20004
                                                (202) 208-7528
                                          FAX (202) 208-7515

  FEDERAL PUBLIC DEFENDER                    Appellate Counsel             ASSISTANT FEDERAL PUBLIC DEFENDERS
  A.J. KRAMER                                  Lisa Wright                                CARLOS VANEGAS
                                             Rosanna Taomina                                DANIELLE JAHN
                                              Sandra Roland                                     DAVID BOS
                                               Tony Axam                                      EUGENE OHM
                                                                                        MICHELLE PETERSON
                                                                                               TONY MILES


                                          April 27, 2021


Adam Alexander
Assistant United States Attorney
555 Fourth St. NW
Washington D.C. 20053
       Re:     United States v. Aaron Mileur, 21-cr-00248

Dear Mr. Alexander:

        I am writing you to request a Bill of Particulars as to Counts One, Two and Three in the
Information, filed March 24, 2021. A bill of particulars serves to provide a defendant with
essential details of the charges against him to ensure that he is adequately “informed of the
nature and cause of the accusation” under the Sixth Amendment and can be prepared to meet the
charges and avoid surprise. See Russel v. United States, 369 U.S. 749, 763 (1962).

        In Counts One and Two, you charge Mr. Mileur with Entering and Remaining in a
Restricted Building (Count One) and Disorderly and Disruptive Conduct in a Restricted Building
(Count Two) in a restricted area where the Vice President and Vice President-elect were
temporarily visiting. Please indicate the nature of the disorderly and disruptive conduct that you
are alleging that Mr. Mileur engaged in. Please also provide the times that the Vice President
and Vice President-elect were temporarily visiting and the times that you allege that Mr. Mileur
was on Capitol grounds.

        In Count Three, you charge Mr. Mileur with Violent Entry and Disorderly Conduct in a
Capitol Building. Please indicate the nature of the disorderly and disruptive conduct. Please
also provide the facts underlying your allegation that Mr. Mileur intended to impede, disrupt and
disturb the orderly conduct of a session of Congress. In doing so, please provide the relevant
times that Congress was in session on January 6th as well as the times that Mr. Mileur was
engaged in this conduct.

       I would appreciate a timely response so that I may file a Motion with the Court under
Federal Rule of Criminal Procedure 7(f) if you decline to provide a Bill of Particulars.
  Case 1:21-cr-00248-RDM Document 18 Filed 04/27/21 Page 3 of 3




Please let me know if you have any questions.



                                                Best,




                                                Eugene Ohm
                                                Attorney for William Irizarry
                                                Assistant Federal Public Defender
                                                Federal Public Defender for the
                                                District of Columbia
                                                625 Indiana Avenue, NW
                                                Washington DC 20004
                                                202 208-7500 ext. 116
